Exhibit 10.2

Execution Version

 

FIRST Amendment to Credit Agreement

 

This FIRST Amendment to Credit Agreement (this “First Amendment”), dated as of
May 1, 2020 (the “First Amendment Effective Date”), is among FALCON MINERALS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”); each
of the undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Credit Parties”); each of the Lenders that is a signatory hereto; and
CITIBANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), as
Collateral Agent, Swingline Lender, and an Issuing Bank.

Recitals

A.

The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of August 23, 2018 (the “Credit Agreement”),
pursuant to which the Lenders have, subject to the terms and conditions set
forth therein, made certain credit available to and on behalf of the Borrower.

B.  

The parties hereto desire to enter into this First Amendment to, among other
things, (i) evidence the reduction of the Borrowing Base from $90,000,000 to
$70,000,000 as set forth in Section 3 herein and (ii) amend the Credit Agreement
as set forth herein, in each case, effective as of the First Amendment Effective
Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.Defined Terms.  Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby.  

Section 2.Amendments.  In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date in the manner provided in this Section 2.

2.1Additional Definitions.  Section 1.1 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of the First Amendment Effective Date, among the Borrower, the Administrative
Agent and the Lenders party thereto.

“First Amendment Effective Date” means May 1, 2020.

2.2Restated Definitions. The following definition contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

“Credit Documents” means this Agreement, the First Amendment, the Guarantee, the
Security Documents, each Letter of Credit, any promissory notes issued by the
Borrower under this Agreement, any Extension Amendment, any Incremental
Agreement and any intercreditor agreement with respect to the Facility entered
into on or after the Closing Date to which the Collateral Agent is party.

2.3Amended Definitions.The following definitions contained in Section 1.1 of the
Credit Agreement are hereby amended as follows:

 

US-DOCS\115046078.7

--------------------------------------------------------------------------------

 

(a) “Consolidated Total Debt” is hereby amended by replacing the reference to
“$62,500,000” appearing in clause (y) therein with “$35,000,000”; and

(b)    “ Unrestricted Subsidiary” is hereby amended by replacing the reference
to “10.0%” therein with “15.0%”.

2.4Amendments to Section 10.5 of the Credit Agreement.  Section 10.5 of the
Credit Agreement is hereby amended by replacing the reference to “10.0%”
appearing in clause (j)(ii) therein with “15.0%”.

2.5Amendment to Section 10.6 of the Credit Agreement.  Clause (i) of Section
10.6 of the Credit Agreement is hereby amended by replacing the reference to
“ten percent (10.0%)” appearing in clause (ii) therein with “fifteen percent
(15.0%)”.

2.6Amendment to Section 10.7 of the Credit Agreement.  Clause (a) of Section
10.7 of the Credit Agreement is hereby amended by replacing the reference to
“10.0%” appearing in clause (iii) therein with “15.0%”.

2.7Amendment to Section 13 of the Credit Agreement.  Section 13 of the Credit
Agreement is hereby amended by adding a new Section 13.25 immediately after
Section 13.24 therein to read in full as follows:

13.25Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 13.25, the following terms shall have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

Page 2

 

US-DOCS\115046078.7

--------------------------------------------------------------------------------

 

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

Section 3.Borrowing Base.  In reliance on the covenants and agreements contained
in this First Amendment, and subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, the Administrative Agent and the
Lenders have redetermined the Borrowing Base and agree that the Borrowing Base
shall be, effective as of the First Amendment Effective Date, reduced from
$90,000,000 to $70,000,000, and the Borrowing Base shall remain at $70,000,000
until the next Scheduled Redetermination, Interim Redetermination or other
redetermination or adjustment of the Borrowing Base thereafter in accordance
with the terms of the Credit Agreement.  The Borrower and the Lenders
acknowledge that the redetermination of the Borrowing Base provided for in this
Section 3 shall constitute the Scheduled Redetermination scheduled for on or
about April 1, 2020 for purposes of Section 2.14(b) of the Credit Agreement, as
amended hereby.

Section 4.Conditions Precedent.  The effectiveness of this First Amendment is
subject to the following:

4.1Counterparts.  The Administrative Agent shall have received counterparts of
this First Amendment from the Credit Parties and Lenders constituting the
Required Lenders.

Section 5.Miscellaneous.

5.1Confirmation and Effect.  The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment, and this
First Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.  Each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement as amended hereby.

5.2Ratification and Affirmation of Credit Parties.  Each of the Credit Parties
hereby expressly (i) acknowledges the terms of this First Amendment, (ii)
ratifies and affirms its obligations under the Guarantee, the Security Documents
and the other Credit Documents to which it is a party, (iii) acknowledges,
renews and extends its continued liability under the Guarantee, the Security
Documents and the other Credit Documents to which it is a party, (iv) agrees
that its guarantee under the Guarantee, the Security Documents and the other
Credit Documents to which it is a party remains in full force and effect with
respect to the Obligations as amended hereby, (v) represents and warrants to the
Lenders and the Administrative Agent that each representation and warranty of
such Credit Party contained in the Credit Agreement and the other Loan Documents
to which it is a party is true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date hereof and after giving effect to the amendments set forth in
Section 2 hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct

Page 3

 

US-DOCS\115046078.7

--------------------------------------------------------------------------------

 

in all material respects as of such earlier date and except that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates), (vi)
represents and warrants to the Lenders and the Administrative Agent that the
execution, delivery and performance by such Credit Party of this First Amendment
are within such Credit Party’s corporate, limited partnership or limited
liability company powers (as applicable), have been duly authorized by all
necessary action and that this First Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (vii) represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this First Amendment, no Borrowing Base Deficiency, Default or Event of
Default exists as of the date hereof.

5.3Counterparts.  This First Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts(including by facsimile or
other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  

5.4No Oral Agreement.  This written First Amendment, the Credit Agreement and
the other Credit Documents represent the agreement of the Borrower, the
Guarantors, the Collateral Agent, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Borrower, the Guarantors, any
Agent nor any Lender relative to subject matter hereof not expressly set forth
or referred to herein or in the other Credit Documents.

5.5Governing Law.  This First Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

5.6Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with this First Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, Attorney Costs of counsel to the Administrative
Agent, in accordance with Section 13.5 of the Credit Agreement.

5.7Severability.  Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8Successors and Assigns.  This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

5.9Electronic Execution of Certain Documents.  The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this First Amendment and the transactions
contemplated hereby shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Uniform Electronic Transactions Act (as adopted in
the State of Texas), or any other similar state laws based on the Uniform
Electronic Transactions Act.

[Signature Pages Follow.]

Page 4

 

US-DOCS\115046078.7

--------------------------------------------------------------------------------

 

The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:

FALCON MINERALS OPERATING PARTNERSHIP, LP,
a Delaware limited partnership


 



By: Falcon Minerals GP, LLC, its general partner

 

By:

Name:

Title:  

 

 




[Signature Page to First Amendment to Credit Agreement–Falcon Minerals Operating
Partnership, LP]

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

DGK ORRI COMPANY, L.P.


 



By: Falcon Minerals GP, LLC, its general partner


 

By:

Name:

Title:  

 

 

 

 



VICKICRISTINA, L.P.

 



 

 



By: Falcon Minerals GP, LLC, its general partner

 

 

By:

Name:

Title:  

 

 

 

 



NOBLE EF DLG LP

 



 

 



By: Noble EF DLG GP LLC, its general partner

 

 



By: Falcon Minerals Operating Partnership, LP, its sole member

 

 



By: Falcon Minerals GP, LLC, its general partner

 

 

By:

Name:

Title:  

 

 

 

 

 

 

 

 

 



NOBLE EF DLG GP LLC

 



 

 



By: Falcon Minerals Operating Partnership, LP, its sole member

 

 



By: Falcon Minerals GP, LLC, its general partner

 

 

By:

Name:

Title:  

 

 

[Signature Page to First Amendment to Credit Agreement–Falcon Minerals Operating
Partnership, LP]

 

--------------------------------------------------------------------------------

 

 

 



NOBLE EF GP LLC

 



 

 



By: Falcon Minerals Operating Partnership, LP, its sole member

 

 



By: Falcon Minerals GP, LLC, its general partner

 

 

By:

Name:

Title:  

 

 

 

 



NOBLE MARCELLUS LP

 



 

 



By: Noble Marcellus GP, LLC, its general partner

 

 



By: Falcon Minerals Operating Partnership, LP, its sole member

 

 



By: Falcon Minerals GP, LLC, its general partner

 

 

By:

Name:

Title:  

 

 



NOBLE MARCELLUS GP, LLC

 



 

 



By: Falcon Minerals Operating Partnership, LP, its sole member

 

 



By: Falcon Minerals GP, LLC, its general partner

 

 

By:

Name:

Title:  

 




[Signature Page to First Amendment to Credit Agreement–Falcon Minerals Operating
Partnership, LP]

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as the Administrative Agent and the Collateral Agent


 

 

By:

Name:

Title:  

 

 

 

CITIBANK, N.A.,

as a Swingline Lender, an Issuing Bank and a Lender


 

 

By:

Name:

Title:    

[Signature Page to First Amendment to Credit Agreement–Falcon Minerals Operating
Partnership, LP]

 

--------------------------------------------------------------------------------

 

[                                           ],
as a Lender


 

 

By:

Name:

Title:

 

[Signature Page to First Amendment to Credit Agreement–Falcon Minerals Operating
Partnership, LP]